HOLT, District Judge.
I .havé consulted with Judge Dacombe -in 'this matter, and entirely concur in his geñeral view, as expressed in his memorandum in the motion before him. 174 Fed. 158. The motion in this matter made in behalf of the bankrupt to stay proceedings' before Mr. Shields is denied.. The motion made in behalf of the' American Graphophone Company for an order directing the receiver, and the trustee, when appointed, to. enter an appearance in the patent suit, is denied.’ The receiver, or the trustee, when appointed, is at liberty to take,” or abstain from taking,-any action in that case as he may be advised. The motion to- direct the- receiver to. furnish the ac- ' counting directed by the decree-, of the Circuit Court is denied. • The motion to direct the receiver, and the trustee, when appointed', not to distribute any of the assets’of the bankrupt until the coming in and approval of the master’s report in the patent suit is denied; but an order may be entered directing the receiver', or the trustee, when appointed, ' not to declare .any dividend in this casé without previous notice to the' •complainant’s attorneys in-the patent.suit, who may thereupon make *311such application to the referee in charge of the bankruptcy proceedings as it may be advised, and the motion restraining all parties in the bankruptcy proceedings from in any wise interfering in said patent accounting is denied. If any party wishes to make any application in the.patent case, they may make it in the case in the Circuit Court.

For o.th’er cases se.e same topic & § number in Dec.'& Am. Digs. 1907 to date, & Rep’r Indexes